DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 12/4/2020 that has been entered, wherein claims 21-40 are pending and claims 1-20 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 recites the limitation "the first portion of the die" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Is the first portion the same or different from “a portion of the die” of claim 29 from which this claim depends.  For the purpose of examination “the first portion of the die” will be interpreted as “the portion of the die which is a first portion of the die”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23, 25, 27, 29, 30, 32, 33, 35, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2006/303353 A) in view of Yanagida(US 2001/0042923 A1).
Regarding claim 21, Kobayashi teaches a method of manufacturing a device(Figs. 24-26), the method comprising: 
positioning a die(200A, ¶0045) on a substrate(2, ¶0019); and 
irradiating the die(200A, ¶0045) with a laser beam(L, ¶0045) to reflow interconnection structures(200a, ¶0045) between the die(200A, ¶0045) and the substrate(2, ¶0019), 
wherein said irradiating the die(200A, ¶0045) comprises: 
during a first time period(Fig. 25, ¶0045), laser-irradiating a first area(area of first 32 bonding electrodes 200a, ¶0045) of the die(200A, ¶0045): and 
during a second time period(Fig. 27, ¶0046), laser-irradiating a second area(area of remaining 32 bonding electrodes 200a, ¶0046) of the die(200A, ¶0045), where the second area(area of remaining 32 bonding electrodes 200a, ¶0046) is different(¶0045-46) from the first area(area of first 32 bonding electrodes 200a, ¶0045).

Kobayashi does not explicitly state a semiconductor device and a semiconductor die.  Kobayashi does teach the die(200A, ¶0045) can be a an IC chip(¶0001) or Land Grid Array,  Ball Grid Array or Chip Size Package(¶0026). IC chips, LGA, BGA, and CSP are known in the art as semiconductor devices and a semiconductor dies(see Yanagida, ¶0006-0007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a semiconductor device and a semiconductor die since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 23, Kobayashi teaches the method of claim 21.

In the embodiment of Figs 24-26,  Kobayashi is silent in regards to the second area(area of remaining 32 bonding electrodes 200a, ¶0046) is larger than the first area(area of first 32 bonding electrodes 200a, ¶0045).

In the embodiment of Figs 11-12,  Kobayashi teaches the second area(area of 200b, ¶0029) is larger(¶0032 than the first area(area of first 200a, ¶0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the embodiment of Figs 24-26 Kobayashi, so that the second area is larger than the first area, as taught by the embodiment of Figs 11-12,  Kobayashi, in order to reliably melt the interconnection structures while suppressing the burning of the substrate  and to suppress the bonding failure(¶0031).

Regarding claim 25, Kobayashi teaches the method of claim 21, wherein said irradiating the die(200A, ¶0045) comprises: 
during the first time period(Fig. 25, ¶0045), laser-irradiating the first area(area of first 32 bonding electrodes 200a, ¶0045) with a first laser intensity(inherent); and 
during the second time period(Fig. 27, ¶0045), laser-irradiating the second area(area of remaining 32 bonding electrodes 200a, ¶0046) with a second laser intensity(inherent), 
where the second laser intensity is substantially the same as the first laser intensity(¶0044-46, wherein parameters of the YAG laser beam remains constant as the mother substrate 1 is moved relative to the YAG laser beam between laser-irradiating time periods).

Regarding claim 27, Kobayashi teaches the method of claim 21, wherein said irradiating the die(200A, ¶0045) comprises switching between laser-irradiating the first area(area of first 32 bonding electrodes 200a, ¶0045) and laser-irradiating the second area(area of remaining 32 bonding electrodes 200a, ¶0046) without changing a mask(¶0044-46, wherein parameters of the YAG laser beam and mask remains constant as the mother substrate 1 is moved relative to the YAG laser beam between laser-irradiating time periods).

Regarding claim 29, Kobayashi teaches a method of manufacturing a device(Figs. 24-26), the method comprising: 
positioning a die(200A, ¶0045) on a substrate(2, ¶0019); and 
irradiating the die(200A, ¶0045) with a laser beam(L, ¶0045) to reflow interconnection structures(200a, ¶0045) between the die(200A, ¶0045) and the substrate(2, ¶0019), 
wherein said irradiating the die(200A, ¶0045) comprises, during a time period(Fig. 25, ¶0045), irradiating only a portion(portion of die 200A with first 32 bonding electrodes 200a, ¶0045) of the die(200A, ¶0045).

Kobayashi does not explicitly state a semiconductor device and a semiconductor die.  Kobayashi does teach the die(200A, ¶0045) can be a an IC chip(¶0001) or Land Grid Array,  Ball Grid Array or Chip Size Package(¶0026). IC chips, LGA, BGA, and CSP are known in the art as semiconductor devices and a semiconductor dies(see Yanagida, ¶0006-0007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a semiconductor device and a semiconductor die since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 30, Kobayashi teaches the method of claim 29, wherein said irradiating the die(200A, ¶0045) comprises, during a second time period(Fig. 27, ¶0045), irradiating only a second portion(portion of die 200A with remaining 32 bonding electrodes 200a, ¶0046) of the die, where the second portion(portion of die 200A with remaining 32 bonding electrodes 200a, ¶0046)  of the die(200A, ¶0045)  is different from the portion(portion of die 200A with first 32 bonding electrodes 200a, ¶0045) of the die(200A, ¶0045) which is a first portion(portion of die 200A with first 32 bonding electrodes 200a, ¶0045) of the die(200A, ¶0045).

Regarding claim 32, Kobayashi teaches the method of claim 29, wherein said irradiating the die(200A, ¶0045) comprises varying a size of the portion as a function of time(¶0048, wherein different electronic components of different sizes are irradiated with different aperture mask corresponding to varied size portions of the electronic components of different sizes).

In the embodiment of Figs 11-12,  Kobayashi teaches the second area(area of 200b, ¶0029) is larger(¶0032 than the first area(area of first 200a, ¶0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the embodiment of Figs 24-26 Kobayashi, so that the second area is larger than the first area, as taught by the embodiment of Figs 11-12,  Kobayashi, in order to reliably melt the interconnection structures while suppressing the burning of the substrate and to suppress the bonding failure(¶0031).

Regarding claim 33, Kobayashi teaches a laser-assisted bonding apparatus for bonding a die to a substrate(Figs. 19, 24-26), the laser-assisted bonding apparatus comprising: 
a base(110, ¶0045) for holding the die(200A, ¶0045) and the substrate(2, ¶0019); and 
a laser system(Fig. 19) operable to: 
irradiate the die(200A, ¶0045) with a laser beam(L, ¶0045) to reflow interconnection structures(200a, ¶0045) between the die(200A, ¶0045) and the substrate(2, ¶0019), 
wherein the laser system(Fig. 19)  is operable to irradiate the die(200A, ¶0045) by, at least in part, operating to: 
during a first time period(Fig. 25, ¶0045), laser-irradiate a first area(area of first 32 bonding electrodes 200a, ¶0045) of the die(200A, ¶0045); and 
during a second time period(Fig. 27, ¶0045), laser-irradiate a second area(area of remaining 32 bonding electrodes 200a, ¶0046) of the die(200A, ¶0045), where the second area(area of remaining 32 bonding electrodes 200a, ¶0046) is different from the first area(area of first 32 bonding electrodes 200a, ¶0045).
Kobayashi does not explicitly state a semiconductor die.  Kobayashi does teach the die(200A, ¶0045) can be a an IC chip(¶0001) or Land Grid Array,  Ball Grid Array or Chip Size Package(¶0026). IC chips, LGA, BGA, and CSP are known in the art as semiconductor dies(see Yanagida, ¶0006-0007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a semiconductor die since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 35, Kobayashi teaches the laser-assisted bonding apparatus of claim 33.

In the embodiment of Figs 24-26,  Kobayashi is silent in regards to the second area(area of remaining 32 bonding electrodes 200a, ¶0046) is larger than the first area(area of first 32 bonding electrodes 200a, ¶0045).

In the embodiment of Figs 11-12,  Kobayashi teaches the second area(area of 200b, ¶0029) is larger(¶0032 than the first area(area of first 200a, ¶0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the embodiment of Figs 24-26 Kobayashi, so that the second area is larger than the first area, as taught by the embodiment of Figs 11-12,  Kobayashi, in order to reliably melt the interconnection structures while suppressing the burning of the substrate  and to suppress the bonding failure(¶0031).

Regarding claim 37, Kobayashi teaches the laser-assisted bonding apparatus of claim 33, wherein the laser system is operable to irradiate the die(200A, ¶0045) by, at least in part, operating to: 
during the first time period(Fig. 25, ¶0045), laser-irradiate the first area(area of first 32 bonding electrodes 200a, ¶0045) with a first laser intensity(inherent); and 
during the second time period(Fig. 27, ¶0045), laser-irradiate the second area(area of remaining 32 bonding electrodes 200a, ¶0046) with a second laser intensity(inherent), where the second laser intensity is substantially the same as the first laser intensity(¶0044-46, wherein parameters of the YAG laser beam remains constant as the mother substrate 1 is moved relative to the YAG laser beam between laser-irradiating time periods).

Regarding claim 39, Kobayashi teaches the laser-assisted bonding apparatus of claim 33, wherein the laser system is operable to irradiate the die(200A, ¶0045) by, at least in part, operating to switch between laser- irradiating the first area(area of first 32 bonding electrodes 200a, ¶0045) and laser-irradiating the second area(area of remaining 32 bonding electrodes 200a, ¶0046) without changing a mask(¶0044-46, wherein parameters of the YAG laser beam and mask remains constant as the mother substrate 1 is moved relative to the YAG laser beam between laser-irradiating time periods).

Allowable Subject Matter
Claims 22, 24, 26, 28, 31, 34, 36, 38 and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 22 and 34 the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the first area and the second area overlap”.
Regarding claims 24 and 36 the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the second amount of laser energy is different from the first amount of laser energy”.

Regarding claims 26 and 38 the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the second laser intensity is different from the first laser intensity”.

Regarding claims 28 and 40 the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “gradually transitioning between laser-irradiating the first area and laser-irradiating the second area”.

Regarding claim 31 the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the first portion of the die and the second portion of the die overlap”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/LEX H MALSAWMA/Primary Examiner, Art Unit 2892